1

2

3

4

5

6
                                   UNITED STATES DISTRICT COURT
7
                                  CENTRAL DISTRICT OF CALIFORNIA
8

9
     THERESA L. DAVIS, Individually and On )          Case No. CV 17-8773 FMO (KSx)
10   Behalf of All Others Similarly Situated, )
                                              )
11                        Plaintiff,          )       ORDER DISMISSING ACTION
                                              )
12                                            )
                   v.                         )
13                                            )
                                              )
14   STATE FARM LIFE INSURANCE                )
     COMPANY.,                                )
15                        Defendant.          )
                                              )
16                                            )
17          The complaint in the above-captioned case contains individual and class allegations. The
18   court is informed that the parties have settled plaintiff’s individual claims with prejudice, and that
19   the class claims will be dismissed without prejudice. (See Dkt. 48, Notice of Settlement).
20          Having reviewed the case file and determined that no prejudice to the putative class will
21   result from the dismissal, IT IS ORDERED that the above-captioned action is hereby dismissed
22   with prejudice as to plaintiff and without prejudice as to the putative class. The dismissal shall be
23   without costs (except as provided in any agreement between the parties) and plaintiff shall retain
24   the right, in her individual capacity, upon good cause shown within 45 days from the filing date
25   of this Order, to re-open the action if settlement is not consummated. The court retains full
26   jurisdiction over this action and this Order shall not prejudice any party to this action.
27   Dated this 24th day of January, 2019.                                  /s/
                                                                     Fernando M. Olguin
28                                                              United States District Judge
